 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   RICHARD DEBOARD,                                       CASE NO. 2:20-CV-02437-KJM-JDP
11                  Plaintiff,
12          v.
13   ABM AVIATION, INC., and DOES 1
     through 100, inclusive,                                JOINT STIPULATION AND
14                                                          PROTECTIVE ORDER
                    Defendants.
15
                                                            ECF No. 14
16

17

18

19

20

21

22          IT IS HEREBY STIPULATED by and between Plaintiff Richard Deboard and
23   Defendant ABM Aviation, Inc., (collectively, the “Parties”), by and through their respective
24   counsel of record, that in order to facilitate the exchange of information and documents which may
25   be subject to confidentiality limitations on disclosure due to federal laws, state laws, and privacy
26   rights; protect confidential, proprietary, trade secret, or private information; and avoid unneeded
27   discovery motions, the Parties stipulate as follows:
28          1.      In this Stipulation and Protective Order, the words set forth below shall have the
29                                                     1
30
 1   following meanings:

 2                  a.      “Proceeding” means the above-entitled proceeding, Case No. 2:20-CV-

 3   02437-KJM-JDP.

 4                  b.      “Court” means the Hon. Kimberly J. Mueller or any judge to which this

 5   Proceeding may be assigned, including, when appropriate, Court staff participating in such

 6   proceedings.

 7                  c.      “Confidential” means any information which is in the possession of a

 8   Designating Party who believes in good faith that such information is entitled to confidential

 9   treatment under applicable law.

10                  d.      “Confidential Materials” means any Documents, Testimony or Information

11   as defined below designated as “Confidential” pursuant to the provisions of this Stipulation and

12   Protective Order.

13                  e.      “Designating Party” means the Party that designates Materials as

14   “Confidential.”

15                  f.      “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give, or

16   make available Materials, or any part thereof, or any information contained therein.

17                  g.      “Documents” means (i) any “Writing,” “Original,” and “Duplicate” as those

18   terms are defined by California Evidence Code Sections 250, 255, and 260, which have been

19   produced in discovery in this Proceeding by any person, and (ii) any copies, reproductions, or

20   summaries of all or any part of the foregoing.

21                  h.      “Information” means the content of Documents or Testimony.

22                  i.      “Testimony” means all depositions, declarations or other testimony taken or

23   used in this Proceeding.

24          2.      The Designating Party shall have the right to designate as “Confidential” any

25   Documents, Testimony or Information that the Designating Party in good faith believes to contain

26   non-public information that is entitled to confidential treatment under applicable law. Either party
27   may even subsequent to its disclosure, mark a document in “Confidential.”

28          3.      The entry of this Stipulation and Protective Order does not alter, waive, modify, or

29                                                    2
30
 1   abridge any right, privilege or protection otherwise available to any Party with respect to the

 2   discovery of matters, including but not limited to any Party’s right to assert the attorney-client

 3   privilege, the attorney work product doctrine, or other privileges, or any Party’s right to contest

 4   any such assertion.

 5          4.      Any Documents, Testimony or Information to be designated as “Confidential” must

 6   be clearly so designated before or after the Document, Testimony or Information is Disclosed or

 7   produced. The parties may agree that the case name and number are to be part of the

 8   “Confidential” designation. The “Confidential” designation should not obscure or interfere with

 9   the legibility of the designated Information.

10                  a.      For Documents (apart from transcripts of depositions), the Designating

11   Party must affix the legend “Confidential” on each page of any Document containing such

12   designated Confidential Material.

13                  b.      For Testimony given in depositions the Designating Party may either:

14                          i.      identify on the record, or after the close of the deposition, all

15   “Confidential” Testimony, by specifying all portions of the Testimony that qualify as

16   “Confidential;” or

17                          ii.     designate the entirety of the Testimony at the deposition as

18   “Confidential” (before the deposition is concluded) with the right to identify more specific

19   portions of the Testimony as to which protection is sought within 30 days following receipt of the

20   deposition transcript. In circumstances where portions of the deposition Testimony are designated

21   for protection, the transcript pages containing “Confidential” Information may be separately bound

22   by the court reporter, who must affix to the top of each page the legend “Confidential,” as

23   instructed by the Designating Party.

24                  c.      For Information produced in some form other than Documents, and for any

25   other tangible items, including, without limitation, compact discs or DVDs, the Designating Party

26   must affix in a prominent place on the exterior of the container or containers in which the
27   Information or item is stored the legend “Confidential.”

28          5.      The inadvertent production by any of the undersigned Parties or non-Parties to the

29                                                      3
30
 1   Proceedings of any Document, Testimony or Information during discovery in this Proceeding

 2   without a “Confidential” designation, shall be without prejudice to any claim that such item is

 3   “Confidential” and such Party shall not be held to have waived any rights by such inadvertent

 4   production. In the event that any Document, Testimony or Information that is subject to a

 5   “Confidential” designation is inadvertently produced without such designation, the Party that

 6   inadvertently produced the document shall give written notice of such inadvertent production

 7   within twenty (20) days of discovery of the inadvertent production, together with a further copy of

 8   the subject Document, Testimony or Information designated as “Confidential” (the “Inadvertent

 9   Production Notice”). Upon receipt of such Inadvertent Production Notice, the Party that received

10   the inadvertently produced Document, Testimony or Information shall promptly destroy the

11   inadvertently produced Document, Testimony or Information and all copies thereof, or, at the

12   expense of the producing Party, return such together with all copies of such Document, Testimony

13   or Information to counsel for the producing Party and shall retain only the “Confidential”

14   designated Materials. Should the receiving Party choose to destroy such inadvertently produced

15   Document, Testimony or Information, the receiving Party shall notify the producing Party in

16   writing of such destruction within ten (10) days of receipt of written notice of the inadvertent

17   production. This provision is not intended to apply to any inadvertent production of any

18   Information protected by attorney-client or work product privileges. In the event that this

19   provision conflicts with any applicable law regarding waiver of confidentiality through the

20   inadvertent production of Documents, Testimony or Information, such law shall govern.

21          6.      In the event that counsel for a Party receiving Documents, Testimony or

22   Information in discovery designated as “Confidential” objects to such designation with respect to

23   any or all of such items, said counsel shall advise counsel for the Designating Party, in writing, of

24   such objections, the specific Documents, Testimony or Information to which each objection

25   pertains, and the specific reasons and support for such objections (the “Designation Objections”).

26   Counsel for the Designating Party shall have fifteen (15) days from receipt of the written
27   Designation Objections to either (a) agree in writing to de-designate Documents, Testimony or

28   Information pursuant to any or all of the Designation Objections and/or (b) in the event the parties

29                                                     4
30
 1   are unable to resolve the issue(s) through a genuine meet and confer process, file a motion with the

 2   Court seeking to uphold any or all designations on Documents, Testimony or Information

 3   addressed by the Designation Objections (the “Designation Motion”). Pending a resolution of the

 4   Designation Motion by the Court, any and all existing designations on the Documents, Testimony

 5   or Information at issue in such Motion shall remain in place. The Designating Party shall have the

 6   burden on any Designation Motion of establishing the applicability of its “Confidential”

 7   designation. In the event that the Designation Objections are neither timely agreed to nor timely

 8   addressed in the Designation Motion, then such Documents, Testimony or Information shall be de-

 9   designated in accordance with the Designation Objection applicable to such material.

10          7.      Access to and/or Disclosure of Confidential Materials designated as “Confidential”

11   shall be permitted only to the following persons:

12                  a.     the Court;

13                  b.     Attorneys of record in the Proceedings and their affiliated attorneys,

14   paralegals, clerical and secretarial staff employed by such attorneys who are actively involved in

15   the Proceedings and are not employees of any Party; provided, however, that each non-lawyer

16   given access to Confidential Materials shall be advised that such Materials are being Disclosed

17   pursuant to, and are subject to, the terms of this Stipulation and Protective Order and that they may

18   not be Disclosed other than pursuant to its terms;

19                  c.     those officers, directors, partners, members, employees and agents of all

20   non-designating Parties that counsel for such Parties deems necessary to aid counsel in the

21   prosecution and defense of this Proceeding; provided, however, that prior to the Disclosure of

22   Confidential Materials to any such officer, director, partner, member, employee or agent, counsel

23   for the Party making the Disclosure shall deliver a copy of this Stipulation and Protective Order to

24   such person, shall explain that such person is bound to follow the terms of such Order, and shall

25   secure the signature of such person on a statement in the form attached hereto as Exhibit A;

26                  d.     court reporters in this Proceeding (whether at depositions, hearings, or any
27   other proceeding);

28                  e.     any deposition, arbitration, or hearing witness in the Proceeding who

29                                                       5
30
 1   previously has had access to the Confidential Materials, or who is currently or was previously an

 2   officer, director, partner, member, employee or agent of an entity that has had access to the

 3   Confidential Materials;

 4                  f.      any deposition or non-arbitration hearing witness in the Proceeding who

 5   previously did not have access to the Confidential Materials; provided, however, that each such

 6   witness given access to Confidential Materials shall be advised that such Materials are being

 7   Disclosed pursuant to, and are subject to, the terms of this Stipulation and Protective Order and

 8   that they may not be Disclosed other than pursuant to its terms;

 9                  g.      mock jury participants, provided, however, that prior to the Disclosure of

10   Confidential Materials to any such mock jury participant, counsel for the Party making the

11   Disclosure shall deliver a copy of this Stipulation and Protective Order to such person, shall

12   explain that such person is bound to follow the terms of such Order, and shall secure the signature

13   of such person on a statement in the form attached hereto as Exhibit A.

14                  h.      outside experts or expert consultants consulted by the undersigned Parties

15   or their counsel in connection with the Proceeding, whether or not retained to testify at any oral

16   hearing; provided, however, that prior to the Disclosure of Confidential Materials to any such

17   expert or expert consultant, counsel for the Party making the Disclosure shall deliver a copy of this

18   Stipulation and Protective Order to such person, shall explain its terms to such person, and shall

19   secure the signature of such person on a statement in the form attached hereto as Exhibit A. It shall

20   be the obligation of counsel, upon learning of any breach or threatened breach of this Stipulation

21   and Protective Order by any such expert or expert consultant, to promptly notify counsel for the

22   Designating Party of such breach or threatened breach; and

23                  i.      any other person that the Designating Party agrees to in writing.

24          8.      Confidential Materials shall be used by the persons receiving them only for the

25   purposes of preparing for, conducting, participating in the conduct of, and/or prosecuting and/or

26   defending the Proceeding, and not for any business or other purpose whatsoever.
27          9.      Any Party to the Proceeding (or other person subject to the terms of this Stipulation

28   and Protective Order) may ask the Court, after appropriate notice to the other Parties to the

29                                                     6
30
 1   Proceeding, to modify or grant relief from any provision of this Stipulation and Protective Order.

 2            10.   Entering into, agreeing to, and/or complying with the terms of this Stipulation and

 3   Protective Order shall not:

 4                  a.      operate as an admission by any person that any particular Document,

 5   Testimony or Information marked “Confidential” contains or reflects trade secrets, proprietary,

 6   confidential or competitively sensitive business, commercial, financial or personal information; or

 7                  b.      prejudice in any way the right of any Party (or any other person subject to

 8   the terms of this Stipulation and Protective Order):

 9                          i.     to seek a determination by the Court of whether any particular

10   Confidential Material should be subject to protection as “Confidential” under the terms of this

11   Stipulation and Protective Order; or

12                          ii.    to seek relief from the Court on appropriate notice to all other

13   Parties to the Proceeding from any provision(s) of this Stipulation and Protective Order, either

14   generally or as to any particular Document, Material or Information.

15            11.   Any Party to the Proceeding who has not executed this Stipulation and Protective

16   Order as of the time it is presented to the Court for signature may thereafter become a Party to this

17   Stipulation and Protective Order by its counsel’s signing and dating a copy thereof and filing the

18   same with the Court, and serving copies of such signed and dated copy upon the other Parties to

19   this Stipulation and Protective Order.

20            12.   Any Information that may be produced by a non-Party witness in discovery in the

21   Proceeding pursuant to subpoena or otherwise may be designated by such non-Party as

22   “Confidential” under the terms of this Stipulation and Protective Order, and any such designation

23   by a non-Party shall have the same force and effect, and create the same duties and obligations, as

24   if made by one of the undersigned Parties hereto. Any such designation shall also function as a

25   consent by such producing Party to the authority of the Court in the Proceeding to resolve and

26   conclusively determine any motion or other application made by any person or Party with respect
27   to such designation, or any other matter otherwise arising under this Stipulation and Protective

28   Order.

29                                                     7
30
 1          13.      If any person subject to this Stipulation and Protective Order who has custody of

 2   any Confidential Materials receives a subpoena or other process (“Subpoena”) from any

 3   government or other person or entity demanding production of Confidential Materials, the

 4   recipient of the Subpoena shall promptly give notice of the same by electronic mail transmission,

 5   followed by either express mail or overnight delivery to counsel of record for the Designating

 6   Party, and shall furnish such counsel with a copy of the Subpoena. Upon receipt of this notice, the

 7   Designating Party may, in its sole discretion and at its own cost, move to quash or limit the

 8   Subpoena, otherwise oppose production of the Confidential Materials, and/or seek to obtain

 9   confidential treatment of such Confidential Materials from the subpoenaing person or entity to the

10   fullest extent available under law. The recipient of the Subpoena may not produce any Documents,

11   Testimony or Information pursuant to the Subpoena prior to the date specified for production on

12   the Subpoena.

13          14.      Nothing in this Stipulation and Protective Order shall be construed to preclude

14   either Party from asserting in good faith that certain Confidential Materials require additional

15   protection. The Parties shall meet and confer to agree upon the terms of such additional protection.

16          15.      If, after execution of this Stipulation and Protective Order, any Confidential

17   Materials submitted by a Designating Party under the terms of this Stipulation and Protective

18   Order is Disclosed by a non-Designating Party to any person other than in the manner authorized

19   by this Stipulation and Protective Order, the non-Designating Party responsible for the Disclosure

20   shall bring all pertinent facts relating to the Disclosure of such Confidential Materials to the

21   immediate attention of the Designating Party.

22          16.      This Stipulation and Protective Order is entered into without prejudice to the right

23   of any Party to knowingly waive the applicability of this Stipulation and Protective Order to any

24   Confidential Materials designated by that Party. If the Designating Party uses Confidential

25   Materials in a non-Confidential manner, then the Designating Party shall advise that the

26   designation no longer applies.
27          17.      The Parties shall meet and confer regarding the procedures for use of Confidential

28   Materials at trial and shall move the Court for entry of an appropriate order.

29                                                      8
30
 1          18.     Nothing in this Stipulation and Protective Order shall affect the admissibility into

 2   evidence of Confidential Materials, or abridge the rights of any person to seek review or to pursue

 3   other appropriate action with respect to any ruling made by the Court concerning the issue of the

 4   status of Confidential Material.

 5          19.     This Stipulation and Protective Order shall continue to be binding after the

 6   conclusion of this Proceeding and all subsequent proceedings arising from this Proceeding, except

 7   that a Party may seek the written permission of the Designating Party or may move the Court for

 8   relief from the provisions of this Stipulation and Protective Order. To the extent permitted by law,

 9   the Court shall retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective

10   Order, even after the Proceeding is terminated.

11          20.     Upon written request made within thirty (30) days after the settlement or other

12   termination of the Proceeding, the undersigned Parties shall have thirty (30) days to either (a)

13   promptly return to counsel for each Designating Party all Confidential Materials and all copies

14   thereof (except that counsel for each Party may maintain in its files, in continuing compliance with

15   the terms of this Stipulation and Protective Order, all work product, and one copy of each pleading

16   filed with the Court and one copy of each deposition together with the exhibits marked at the

17   deposition), (b) agree with counsel for the Designating Party upon appropriate methods and

18   certification of destruction or other disposition of such Confidential Materials, or (c) as to any

19   Documents, Testimony or other Information not addressed by sub-paragraphs (a) and (b), file a

20   motion seeking a Court order regarding proper preservation of such Materials. To the extent

21   permitted by law the Court shall retain continuing jurisdiction to review and rule upon the motion

22   referred to in sub-paragraph (c) herein.

23          21.     After this Stipulation and Protective Order has been signed by counsel for all

24   Parties, it shall be presented to the Court for entry. Counsel agrees to be bound by the terms set

25   forth herein with regard to any Confidential Materials that have been produced before the Court

26   signs this Stipulation and Protective Order.
27          22.     The Parties and all signatories to the Certification attached hereto as Exhibit A

28   agree to be bound by this Stipulation and Protective Order pending its approval and entry by the

29                                                     9
30
 1   Court. In the event that the Court modifies this Stipulation and Protective Order, or in the event

 2   that the Court enters a different Protective Order, the Parties agree to be bound by this Stipulation

 3   and Protective Order until such time as the Court may enter such a different Order. It is the

 4   Parties’ intent to be bound by the terms of this Stipulation and Protective Order pending its entry

 5   so as to allow for immediate production of Confidential Materials under the terms herein.

 6   This Stipulation and Protective Order may be executed in counterparts.

 7

 8   Dated: April 30, 2021                               LAW OFFICES OF JEFFREY D. FULTON

 9

10                                                       By /s/ Jeffrey D. Fulton
                                                         Jeffrey D. Fulton
11                                                       Attorneys for Plaintiff Richard Deboard
12

13

14
     Dated: April 30, 2021                               ROSS, WERSCHING & WOLCOTT LLP
15

16
                                                         By /s/ Eric J. Wersching
17
                                                         Eric J. Wersching
18                                                       Attorneys for Defendant ABM Aviation, Inc.

19

20

21

22

23

24

25

26
27

28

29                                                    10
30
 1                                               EXHIBIT A

 2              CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS

 3          I hereby acknowledge that I, _________________________________________ [NAME],

 4   _________________________________________________ [POSITION AND EMPLOYER],

 5   am about to receive Confidential Materials supplied in connection with the Proceeding, Richard

 6   Deboard v. ABM Aviation. Inc., United States District Court for the Eastern District of California

 7   Court Case No. Case No. 2:20-CV-02437-KJM-JDP. I certify that I understand that the

 8   Confidential Materials are provided to me subject to the terms and restrictions of the Stipulation

 9   and Protective Order filed in this Proceeding. I have been given a copy of the Stipulation and

10   Protective Order; I have read it, and I agree to be bound by its terms.

11          I understand that Confidential Materials, as defined in the Stipulation and Protective Order,

12   including any notes or other records that may be made regarding any such materials, shall not be

13   Disclosed to anyone except as expressly permitted by the Stipulation and Protective Order. I will

14   not copy or use, except solely for the purposes of this Proceeding, any Confidential Materials

15   obtained pursuant to this Protective Order, except as provided therein or otherwise ordered by the

16   Court in the Proceeding.

17          I further understand that I am to retain all copies of all Confidential Materials provided to

18   me in the Proceeding in a secure manner, and that all copies of such Materials are to remain in my

19   personal custody until termination of my participation in this Proceeding, whereupon the copies of

20   such Materials will be returned to counsel who provided me with such Materials.

21          I declare under penalty of perjury, under the laws of the State of California, that the

22   foregoing is true and correct. Executed this _____ day of _________________, 2021, at

23   _____________________________________________________.

24   By:_________________________________ Title:_____________________________________

25   __________________________________ Address:____________________________________
     Printed Name
26   ____________________________________Telephone Number: ________________________
27

28

29                                                    11
30
 1                                                 ORDER

 2            For good cause shown, the parties’ stipulation, ECF No. 14, is approved and entered as

 3   proposed.

 4

 5   IT IS SO ORDERED.
 6

 7   Dated:      May 6, 2021
                                                       JEREMY D. PETERSON
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29                                                    12
30
